Scott, J.
In an action for a breach of promise of marriage, the plaintiff offered proof of seduction. The defendant objected; but the Court overruled the objection, and permitted the evidence to go to the jury; and there was a verdict for the plaintiff below for 100 dollars. The admission of evidence of seduction is complained of by the plaintiff in error, and this is the only point in the case. There is no error here. The evidence was proper for the consideration of the jury, and the Court acted correctly in admitting it. 2 Stark. Ev. 942, n. 1, —Paul v. Frazier, 3 Mass. R. 73.—Boynton v. Kellogg, id. 189. The contrary was decided in the case of Burks v. Shain, 2 Bibb, 341; but that case is not supported by any other decision within our knowledge.
Per Curiam.
The judgment is affirmed, with 5 per cent, damages and costs.